Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147493(55)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  STACY ANN YOST,
           Plaintiff-Appellant,
                                                                    SC: 147493
  v                                                                 COA: 306774
                                                                    Macomb CC: 2009-004802-NI
  HOWARD RUDOLF FALKER,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply brief is GRANTED. The brief submitted on October 22, 2013, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 29, 2013
                                                                               Clerk